Citation Nr: 0307073	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).  


Procedural history

The veteran had active military service from May 1959 to 
September 1967. 

In June 1998, the RO received the veteran's claim for service 
connection for a cervical spine disorder (claimed as neck 
problems).  In November 1998 and December 1999 rating 
decisions, the RO denied the claim.  The veteran disagreed 
with the December 1999 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in March 
2000.  

The veteran failed to report for a RO hearing which was 
scheduled to be conducted in July 2001.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2002).  

In September 2002, the Board requested additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  A VA examination was conducted and the report 
of that examination has been associated with the claims file.

Other issues

The Board observes that it issued a decision in September 
2002 which denied an increased rating for the veteran's 
lumbar spine disability.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2002).  Accordingly, that issue will be 
addressed no further herein.

The Board additionally observes that in a February 2002 
rating decision, the RO reconsidered  a previously denied 
claim for a left hand injury.  That issue is not currently in 
appellate status, and accordingly it, too, will be addressed 
no further in this decision.


FINDING OF FACT

The veteran has a current cervical spine disability that is 
medically related to a cervical spine injury incurred in an 
in-service automobile accident.


CONCLUSION OF LAW

A cervical spine disorder was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a cervical spine disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded.  The VCAA eliminated the concept of a well grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the February 2002 supplemental 
statement of the case (SSOC) the RO reviewed the veteran's 
claim and denied service connection for a cervical spine 
disorder based on the substantive merits of the claim.  Thus, 
any procedural defect contained in past RO adjudications 
which applied the now obsolete well groundedness standard has 
since been rectified.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
December 1999 rating decision, the January 2000 statement of 
the case (SOC), and by the February 2002 SSOC of the 
pertinent law and regulations and the need to submit 
additional evidence on his claim.  

In June 1998, the RO sent the veteran a letter notifying him 
that his claim was being processed.  The letter also notified 
the veteran of what evidence the RO was obtaining on his 
behalf and what specific evidence was needed from the 
veteran.  The veteran was told that if he needed assistance 
obtaining evidence, he could supply the names and identifying 
information for any private medical care providers and the RO 
would aid him in obtaining records.  This letter also 
notified the veteran of the pertinent time limits.  

Moreover, an attachment to the February 2002 SSOC 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of this attachment as to the type 
of evidence he was required to provide and the type of 
evidence VA would attempt to obtain on his behalf.  The 
attachment explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In June 1998, the veteran identified records from Dr. L. at 
Methodist Hospital regarding his cervical fusion procedure.  
The RO requested those records in June 1998.  Methodist 
Hospital replied that the veteran's records had been purged.  
The RO requested records directly from Dr. L. in September 
2000.   In December 2000, the RO informed that veteran that 
it had not heard back from Dr. L. and notified him that he 
should attempt to obtain the records himself.  There is no 
indication that the veteran replied and the records of this 
procedure are not in the file.

In June 1998, the veteran identified records from Good 
Samaritan Hospital.  The RO requested those records in June 
1998.  In July 1998, Good Samaritan responded that the 
veteran had not been seen there, but had been seen at St. 
Mary's Hospital.
The RO requested records directly from Dr. B., who had 
treated him at Good Samaritan, in September 2000, and those 
records were obtained in October 2000.

The RO contacted the veteran's National Guard commanding 
officer in June 1998 and requested any records in his 
possession.  Medical records were submitted in July 1998.  

In July 1999, the veteran identified records from Dr. F.  
These records were requested in September 2000.  In December 
2000, the RO informed the veteran that it had not heard back 
from Dr. F. and notified him that he should attempt to obtain 
the records himself.  There is no indication from the file 
that any records were submitted by the veteran.

In July 1999, the veteran identified records from Dr. R.  
These records were requested in September 2000 and were 
obtained in March 2000.  

The veteran identified records from Dr. M. in March 2000.  
The RO requested these records in May 2000, and they were 
obtained in June 2000.  Additional records from Dr. M. were 
obtained in September 2000.  The RO also obtained the 
veteran's service medical records and outpatient treatment 
records.

The veteran was afforded VA examinations in July 1998, 
December 1998 and March 2003.  The March 2003 examination was 
completed at the behest of the Board in connection with its 
development authority.   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was scheduled to present personal 
testimony before an RO Hearing Officer in July 2001, but he 
failed to report.  The veteran has submitted several 
statements; he has submitted evidence to the RO, and his 
representative has submitted written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

Preliminary matters

Initially, the Board notes that there has been some confusion 
in the record as to whether the veteran is contending that he 
incurred his current cervical spine disorder directly in 
service or whether he is contending that it was incurred as a 
result of his service-connected foot disability.  It is noted 
that in his original June 1998 claim, he stated that his foot 
injury caused his neck problems.  This was also contended in 
the January 2000 notice of disagreement, prepared by his 
representative.  However, in the March 2000 substantive 
appeal, the veteran clarified his position by stating that 
his cervical spine disorder resulted directly from an 
automobile accident in service, but was subsequently 
exacerbated by his foot disorder.  In April and May 2002 
submissions, the veteran's representative stated that the 
veteran had claimed entitlement to service connection for a 
cervical spine disorder due to an automobile accident in 
service, and not as secondary to his foot disability.  He 
requested that the veteran's claim be amended to reflect 
this.  However, in the September 2002 informal hearing 
presentation, the veteran's representative again returned to 
the theory of service connection on a secondary basis.  

The Board finds that the veteran has alternately argued both 
theories of entitlement to service connection.  While there 
has been some confusion in the interpretation of the 
veteran's statements by his representative and by the RO, the 
veteran has clearly presented his argument in the 
alternative, supporting both theories.  Therefore, the Board 
will consider entitlement to service connection on both a 
primary and secondary basis. 

The Board additionally notes that the RO found in the 
February 2002 SSOC that the veteran's cervical spine disorder 
existed prior to service and was not aggravated by service.  
However, such finding is inconsistent with the RO's earlier 
findings in the January 2000 SOC and in the December 1999 
rating decision.  The February 2002 SSOC conclusion is also 
not supported by the veteran's service medical records, which 
show normal spine findings at enlistment.  In addition, such 
finding is contrary to the statutory presumption of soundness 
on enlistment.  See 38 U.S.C. § 1111.  The veteran has not 
claimed entitlement to service connection based on 
aggravation of a pre-existing condition, and the evidence 
does not support such a theory.  Therefore, the Board will 
not address the matter of aggravation, as it appears to have 
been raised in error by the RO.

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a cervical spine disorder was incurred 
directly as a result of the veteran's active service.

The first Hickson element is not at issue.  It is clear that 
the veteran has a current cervical spine disability.  He 
underwent a cervical diskectomy and fusion in February 1988.  
He was diagnosed with chronic cervical radiculopathy and 
degenerative joint disease in July 1998.  

With respect to the second Hickson element, the veteran's 
service medical records show that he was treated for 
"whiplash" of the cervical area on April 3, 1967.  He was 
noted to have been in a car accident.  The examiner found 
that the veteran had a hyperextension injury.  X-rays at the 
time did not reveal any damage.  The veteran was seen the 
following day, and reported a stiff neck.  The examiner 
diagnosed muscle spasms.  The examination conducted at 
separation in September 1967 showed normal spine findings, 
and there is no medical evidence of ongoing neck problems 
until a February 1988 hospitalization report.  

Thus, the service medical records do not show incurrence of a 
chronic cervical spine disability in service, but do show an 
injury affecting the cervical spine with apparent resolution 
of symptoms at separation.  The Board believes that the 
evidence concerning the April 1967 motor vehicle accident 
effectively satisfies the second Hickson element. 
 
With respect to the third Hickson element, as noted earlier 
in this decision the veteran was examined in March 2003 at 
the Board's request.  The examiner offered his opinion as to 
a relationship between the veteran's cervical spine disorder 
and service.  The examiner stated that it was his opinion 
that the veteran's cervical spine disorder began in 1967 when 
the veteran was involved in an automobile accident.  The 
examiner further stated that the veteran's symptomatology 
increased during the 1970's, likely causing further 
degenerative changes in the cervical discs and facet joints 
and uncovertebral joints.  In his opinion, the veteran's 
cervical spine disorder was a result of his motor vehicle 
accident in service.  

Thus, although there is no clear evidence to indicate that 
the veteran suffered the onset of a chronic cervical spine 
disability until many years after service, the Board finds 
the opinion of the March 2003 VA examiner persuasive, in that 
it accounts for the period of gradual exacerbation of 
symptoms following service.  See 38 C.F.R. § 3.303(d) (2002).  
There is no competent medical evidence to the contrary.  

In short, all three Hickson elements have been satisfied.  
Accordingly, the veteran's claim of entitlement to service 
connection is granted.

Additional comment

Because the Board has determined that the evidence supports 
the veteran's claim for service connection for a cervical 
spine disorder on a direct basis, discussion of his theory of 
entitlement on a secondary basis is rendered moot. 


ORDER

Service connection for a cervical spine disorder is granted.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

